Case 1:20-cv-01044-LO-MSN
           Case 1:21-cv-00897Document
                               Document
                                      19-1
                                        1-2 Filed
                                             Filed10/14/20
                                                   04/01/21 Page
                                                             Page1 1ofof1848PageID# 128




                     EXHIBIT A
3/31/2021                    Case 1:21-cv-00897 Document        1-2 ofFiled
                                                 Case Details - District      04/01/21
                                                                         Columbia            Page 2 of 48
                                                                                  Superior Court

 2021 CA 000595 B CAPEL, BERTRAND Vs. WRIGHT, KAREN JML

   Case Type:
   Civil II
   Case Status:
   Open
   File Date:
   02/26/2021
   Action:
   Complaint for Breach of Contract Filed
   Status Date:
   02/26/2021
   Next Event:
   05/28/2021




   All Information   Party    Event   Docket   Receipt   Disposition


      Party Information
      CAPEL, BERTRAND
      - Plaintiff
     Disposition                                         Alias
     Disp Date                                           Party Attorney
                                                         Attorney
                                                         PITTMAN, JOHN TRAVIS

      WRIGHT, KAREN
      - Defendant
     Disposition                                         Alias
     Disp Date                                           Party Attorney
                                                         Attorney
                                                         DOUGLAS, DENISE MICHE
                                                         Attorney
                                                         ROGOSA, ALEXANDER R




      Events
     Date/Time                         Location                  Type                               Result    Event Judge
     05/28/2021 09:30 AM               Courtroom 212             Initial Scheduling Conference-60




      Docket Information
     Date              Docket Text                                                                              Image Avail.
     02/26/2021        Complaint for Breach of Contract Filed Receipt: 468474 Date: 03/01/2021
     02/26/2021        eComplaint. submitted 02/26/2021 15:29. TB                                                   Image
                       Attorney: PITTMAN, JOHN TRAVIS (1016894)
                       BERTRAND CAPEL (Plaintiff);
     03/01/2021        Event Scheduled
                       Event: Initial Scheduling Conference-60
                       Date: 05/28/2021 Time: 9:30 am
                       Judge: LOPEZ, JOSE M Location: Courtroom 212




https://eaccess.dccourts.gov/eaccess/search.page.10.1?x=aFn-hMgqpq4qeE7veLWRdnDIumGwwVqkIXpinz38dv0Klh2SpLSst3JBzoh8ijQ8JTuw4yk…   1/2
3/31/2021                Case 1:21-cv-00897 Document        1-2 ofFiled
                                             Case Details - District      04/01/21
                                                                     Columbia            Page 3 of 48
                                                                              Superior Court

     Date             Docket Text                                                                               Image Avail.
     03/01/2021       Issue Date: 03/01/2021
                      Service: Summons Issued
                      Method: Service Issued
                      Cost Per: $


                       WRIGHT, KAREN
                       9403 Highmeadow Dr.
                       HOUSTON, TX 77063
                       Tracking No: 5000232580

     03/01/2021       Complaint Package eServed to Filer                                                            Image



     03/19/2021       Praecipe to Enter Appearance Filed. submitted 03/19/2021 14:15. NB                            Image
                      Attorney: DOUGLAS, DENISE MICHE (503354)
                      Attorney: ROGOSA, ALEXANDER R (1044198)
                      KAREN WRIGHT (Defendant);




      Receipts
     Receipt Number              Receipt Date          Received From                                            Payment Amount
     468474                      03/01/2021            PITTMAN, JOHN TRAVIS, Attorney                                    $120.00
     Total                      Total                 Total                                          Total
                                                                                                                        $120.00




      Case Disposition
     Disposition                                              Date                  Case Judge
     Undisposed




https://eaccess.dccourts.gov/eaccess/search.page.10.1?x=aFn-hMgqpq4qeE7veLWRdnDIumGwwVqkIXpinz38dv0Klh2SpLSst3JBzoh8ijQ8JTuw4yk…   2/2
3/31/2021                    Case 1:21-cv-00897 Document        1-2 ofFiled
                                                 Case Details - District      04/01/21
                                                                         Columbia            Page 4 of 48
                                                                                  Superior Court

 2021 CA 000604 B CAPEL, BERTRAND Vs. WRIGHT, KAREN TEE

   Case Type:
   Civil II
   Case Status:
   Open
   File Date:
   02/28/2021
   Action:
   Complaint for Declaratory Judgment Filed
   Status Date:
   02/28/2021
   Next Event:
   06/04/2021




   All Information   Party    Event   Docket   Receipt    Disposition


      Party Information
      CAPEL, BERTRAND
      - Plaintiff
     Disposition                                          Alias
     Disp Date                                            Party Attorney
                                                          Attorney
                                                          PITTMAN, JOHN TRAVIS

      WRIGHT, KAREN
      - Defendant
     Disposition                                          Alias
     Disp Date                                            Party Attorney
                                                          Attorney
                                                          DOUGLAS, DENISE MICHE
                                                          Attorney
                                                          ROGOSA, ALEXANDER R




      Events
     Date/Time                        Location                    Type                                   Result   Event Judge
     06/04/2021 09:30 AM              Courtroom JM-4              Initial Scheduling Conference-60




      Docket Information
     Date            Docket Text                                                                                      Image Avail.
     02/28/2021      Complaint for Declaratory Judgment Filed Receipt: 468487 Date: 03/01/2021
     02/28/2021      eComplaint Filed. Submitted 02/28/2021 16:52 .mq           (NO SUMMONS SUBMITTED)                    Image
                     Attorney: PITTMAN, JOHN TRAVIS (1016894)
                     BERTRAND CAPEL (Plaintiff);
     03/01/2021      Event Scheduled
                     Event: Initial Scheduling Conference-60
                     Date: 06/04/2021 Time: 9:30 am
                     Judge: EDELMAN, TODD E Location: Courtroom JM-4
     03/01/2021      Complaint Package eServed to Filer                                                                   Image




https://eaccess.dccourts.gov/eaccess/search.page.10.1?x=aFn-hMgqpq4qeE7veLWRdnDIumGwwVqkIXpinz38dv0Klh2SpLSst4XMR*dpFqUiArtVNxJ…     1/2
3/31/2021                Case 1:21-cv-00897 Document        1-2 ofFiled
                                             Case Details - District      04/01/21
                                                                     Columbia            Page 5 of 48
                                                                              Superior Court

     Date          Docket Text                                                                                              Image Avail.
     03/19/2021    Praecipe to Enter Appearance Filed, submitted 03/19/2021 14:18. NB                                           Image
                   Attorney: DOUGLAS, DENISE MICHE (503354)
                   Attorney: ROGOSA, ALEXANDER R (1044198)
                   KAREN WRIGHT (Defendant);
     03/25/2021    Plaintiff's Proof of Service Filed. Submitted 03/25/2021 13:48. AV                                           Image
                   Attorney: PITTMAN, JOHN TRAVIS (1016894)
                   KAREN WRIGHT (Defendant);
     03/25/2021    Additional eFiling Document to Plaintiff's Proof of Service Filed. Submitted 03/25/2021 13:48. AV            Image
                   Attorney: PITTMAN, JOHN TRAVIS (1016894)
                   KAREN WRIGHT (Defendant);
     03/25/2021    Proof of Service
                    Method : Service Issued
                    Issued : 03/26/2021
                    Service : Summons Issued
                    Served : 03/11/2021
                    Return : 03/25/2021
                    On       : WRIGHT, KAREN
                    Signed By : Karen Wright

                    Reason : Proof of Service
                    Comment :

                    Tracking #: 5000233072
     03/26/2021    Issue Date: 03/26/2021
                   Service: Summons Issued
                   Method: Service Issued
                   Cost Per: $


                    WRIGHT, KAREN
                    9403 Highmeadow Drive
                    HOUSTON, TX 77063
                    Tracking No: 5000233072




      Receipts
     Receipt Number              Receipt Date            Received From                                                    Payment Amount
     468487                      03/01/2021              PITTMAN, JOHN TRAVIS, Attorney                                           $120.00
     Total                       Total                  Total                                                     Total
                                                                                                                                 $120.00




      Case Disposition
     Disposition                                                Date                    Case Judge
     Undisposed




https://eaccess.dccourts.gov/eaccess/search.page.10.1?x=aFn-hMgqpq4qeE7veLWRdnDIumGwwVqkIXpinz38dv0Klh2SpLSst4XMR*dpFqUiArtVNxJ…            2/2
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 6 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 7 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 8 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 9 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 10 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 11 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 12 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 13 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 14 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 15 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 16 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 17 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 18 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 19 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 20 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 21 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 22 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 23 of 48
          Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 24 of 48




          IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                             CIVIL DIVISION


BERTRAND CAPEL,

             Plaintiff,                       Civil Case No. 2021 CA 000595 B
v.
                                              Judge: Jose M. Lopez
KAREN WRIGHT
                                              Next Event: Initial Scheduling Conference
            Defendant.                                    May 28, 2021 at 9:30 a.m.


                          PRAECIPE TO ENTER APPEARANCE

      The Clerk of the Court will please note the appearance of D. Michelle Douglas and

Alexander Rogosa on behalf of Defendant Karen Wright.

Dated: March 19, 2021                    Respectfully submitted,

                                         KALBIAN HAGERTY LLP

                                         /s/ D. Michelle Douglas
                                         D. Michelle Douglas (D.C. Bar # 503354)
                                         Alexander Rogosa (D.C. Bar # 1044198)
                                         888 17th Street, N.W., Suite 1200
                                         Washington, D.C. 20006
                                         mdouglas@kalbianhagerty.com
                                         arogosa@kalbianhagerty.com
                                         T: (202) 223-5600
                                         F: (202) 223-6625
                                         Counsel for Defendant Karen Wright
             Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 25 of 48




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 19, 2021 I caused a copy of the foregoing Praecipe

to Enter Appearance to be served electronically through CaseFileXpress upon counsel for

Plaintiff.


HOLMES PITTMAN & HARAGUCHI, LLP
Travis Pittman (D.C. Bar #1016894)
PO Box 380
Chester, MD 21619
jtpittman@hphattorneys.com
Telephone: (202) 329-3558
Facsimile: (443) 782-0362
Counsel for Plaintiff Bertrand Capel


                                                 /s/ D. Michelle Douglas
                                                 ___________________________________
                                                 D. Michelle Douglas [D.C. Bar # 503354]




                                           -2-
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 26 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 27 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 28 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 29 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 30 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 31 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 32 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 33 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 34 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 35 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 36 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 37 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 38 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 39 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 40 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 41 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 42 of 48
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 43 of 48
          Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 44 of 48




          IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                             CIVIL DIVISION


BERTRAND CAPEL,

             Plaintiff,                       Civil Case No. 2021 CA 000604 B
v.
                                              Judge: Todd E. Edelman
KAREN WRIGHT
                                              Next Event: Initial Scheduling Conference
            Defendant.                                    June 4, 2021 at 9:30 a.m.


                          PRAECIPE TO ENTER APPEARANCE

      The Clerk of the Court will please note the appearance of D. Michelle Douglas and

Alexander Rogosa on behalf of Defendant Karen Wright.

Dated: March 19, 2021                    Respectfully submitted,

                                         KALBIAN HAGERTY LLP

                                         /s/ D. Michelle Douglas
                                         D. Michelle Douglas (D.C. Bar # 503354)
                                         Alexander Rogosa (D.C. Bar # 1044198)
                                         888 17th Street, N.W., Suite 1200
                                         Washington, D.C. 20006
                                         mdouglas@kalbianhagerty.com
                                         arogosa@kalbianhagerty.com
                                         T: (202) 223-5600
                                         F: (202) 223-6625
                                         Counsel for Defendant Karen Wright
             Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 45 of 48




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 19, 2021 I caused a copy of the foregoing Praecipe

to Enter Appearance to be served electronically through CaseFileXpress upon counsel for

Plaintiff.


HOLMES PITTMAN & HARAGUCHI, LLP
Travis Pittman (D.C. Bar #1016894)
PO Box 380
Chester, MD 21619
jtpittman@hphattorneys.com
Telephone: (202) 329-3558
Facsimile: (443) 782-0362
Counsel for Plaintiff Bertrand Capel


                                                 /s/ D. Michelle Douglas
                                                 ___________________________________
                                                 D. Michelle Douglas [D.C. Bar # 503354]




                                           -2-
Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 46 of 48
                                                 ATTACHMENT A
              Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 47 of 48




                       SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                     CIVIL DIVISION

BERTRAND CAPEL                               *

                         Plaintiff,          *    Case No. 2021 CA 595B
                  v.
                                             *    Judge Jose M. Lopez
KAREN WRIGHT                                      Next Event: Initial Conference
                                             *                May 28, 2021
                         Defendant.
                                             *
*      *      *         *       *       *    *      *      *         *    *        *     *

                                    PLAINTIFF’S PROOF OF SERVICE

       Service of process on Defendant Karen Wright was successful.

       Attached as Exhibit A is the affidavit showing service on this Defendant via private process

server on March 11, 2021.


                                            Respectfully submitted,

                                            Attorney for Plaintiff

                                            /s/ Travis Pittman
                                            Travis Pittman (D.C. Bar No. 1016894)
                                            Counsel for Plaintiff
                                            Holmes Pittman & Haraguchi, LLP
                                            P.O. Box 380
                                            Chester, MD 21619
                                            Phone: (410) 482-9505
                                            Fax: (443) 782-0362
                                            jtpittman@hphattorneys.com

Dated: March 25, 2021
              Case 1:21-cv-00897 Document 1-2 Filed 04/01/21 Page 48 of 48




                                          Certificate of Service

       I hereby certify that I served on this 25th day of March, 2021 a copy of this Plaintiff’s Proof of
Service on counsel for Defendant via CaseFileXpress, the court’s e-filing system.


                                              /s/ Travis Pittman
                                              Travis Pittman




                                                     2
